                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

  TERENCE WINBOURNE, ET AL.                     *      CIVIL ACTION NO. 3:18-cv-1177


  VERSUS                                        *      JUDGE TERRY A. DOUGHTY

  WILSHIRE INSURANCE CO., ET                    *      MAG. JUDGE KAREN L. HAYES
  AL.

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiffs= claims against

Defendant M.J. Kelly of Arkansas, Inc. are hereby DISMISSED WITH PREJUDICE. Fed. R.

Civ. P. 12(b)(6).

        Monroe, Louisiana, this 19th day of November, 2018.




                                                    _____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
